NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit

                                       2008-7107


                                   WILLIAM B. TWINE,

                                                    Claimant-Appellant,

                                            v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                    Respondent-Appellee.


       Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for claimant-
appellant. Of counsel was Kathy A. Lieberman, Lieberman & Mark, of Washington, DC.

       Domenique Kirchner, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-appellee.
With her on the brief were Jeanne E. Davidson, Director, Todd M. Hughes, Deputy Director,
and Hillary A. Stern, Trial Attorney. Of counsel were David J. Barrans, Deputy Assistant
General Counsel, and Jamie L. Mueller, Attorney, Office of the General Counsel, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-7107


                                WILLIAM B. TWINE,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                     Respondent-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           06-1414.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, BRYSON, and PROST, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED May 8, 2009                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk